              Case 3:18-cr-00310-EMC Document 313 Filed 11/02/20 Page 1 of 2




1 DAVID L. ANDERSON (CABN 149604)
  United States Attorney
2
  HALLIE HOFFMAN (CABN 210020)
3 Chief, Criminal Division

4 ROBIN L. HARRIS (CABN 123364)
  LLOYD FARNHAM (CABN 202231)
5 Assistant United States Attorneys

6            450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
7            Telephone: (415) 436-7200
             FAX: (415) 436-7321
8            robin.harris2@usdoj.gov

9 Attorneys for United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13

14 UNITED STATES OF AMERICA,                        )   CASE NO. 3:18-CR-00310 EMC
                                                    )
15           Plaintiff,                             )
                                                    )   UNITED STATES’ REQUEST FOR INQUIRY
16      v.                                          )   INTO THE AUTHENTICITY OF EXHIBIT 1 TO
                                                    )   THE OCTOBER 26, 2020 DECLARATION OF
17 LAWRENCE J. GERRANS,                             )   SHAWN HALBERT (Dkt 303-1)
   a/k/a LARRY GERRANS,                             )
18                                                  )
          Defendant.                                )   Date: November 4, 2020
19                                                  )   Time: 9:30 a.m.
                                                    )   Honorable Edward M. Chen
20                                                      Courtroom 9, 19th Floor

21

22

23

24

25

26

27

28

     US REQUEST FOR INQUIRY
     3:18-CR-00310 EMC
             Case 3:18-cr-00310-EMC Document 313 Filed 11/02/20 Page 2 of 2




 1          On September 22, 2020, defendant’s attorney, Shawn Halbert, emailed the government and the

 2 probation officer an addendum to the July 16, 2020 report prepared by psychologist Dr. Teo Ernst,

 3 (“Ernst”) analyzing the defendant’s risk for violence. The version that was transmitted to the

 4 government was signed and dated by Ernst and is attached hereto as Exhibit A. On October 26, 2020,

 5 Ms. Halbert filed a declaration with the Court under penalty of perjury stating: “Attached hereto as

 6 Exhibit 1 is the Addendum to the Forensic Psychological Evaluation of Larry Gerrans by Dr. Teo

 7 Ernst.” Dkt 303. Exhibit 1 to Ms. Halbert’s declaration is not signed by Ernst nor dated. Exhibit 1 to

 8 Ms. Halbert’s declaration (Dkt 303-1), also deletes and alters many aspects of the the signed and dated

 9 Ernst Addendum (Exhibit A). We have highlighted on Exhibit A these deletions which include excising
10 two entire paragraphs from the version that Ms. Halbert attached as Exhibit 1 to her declaration. A

11 simple side by side comparison of the two versions of the Ernst Addendum (Exhibit A versus Exhibit 1,

12 Dkt 303-1) shows that the version given to the Court contains numerous substantive omissions.

13 Notably, the version provided to the Court (Dkt 303-1) removes Ernst’s conclusion: “Nevertheless, were

14 it factually accurate that Larry intentionally proposed a plan to Chris to commit violence against Ms.

15 Harris, this would clearly increase his violence risk to a high level.” See Exhibit A, highlighted section.

16          The lack of Ernst’s signature on Exhibit 1 and the significant substantive discrepancies
17 occasioned by the deletion of two lengthy paragraphs from the Exhibit 1 Addendum raises serious

18 questions about whether Exhibit 1 (Dkt 303-1) is an authentic document. Accordingly, at the upcoming

19 sentencing and before the Court considers any aspect of the Ernst report, we respectfully request the

20 Court to conduct an inquiry about why a materially different and seemingly altered version of the Ernst

21 Addendum was submitted to this Court by defense counsel. We further request the Court to inquire as

22 to whether Ms. Halbert or anyone else on the defense team altered Ernst’s Addendum.

23 DATED: November 2, 2020                                       Respectfully submitted,

24                                                               DAVID L. ANDERSON
                                                                 United States Attorney
25

26                                                                      /s/
                                                                 ROBIN L. HARRIS
27                                                               LLOYD FARNHAM
                                                                 Assistant United States Attorneys
28

     US REQUEST FOR INQUIRY
     3:18-CR-00310 EMC                               1
